      Case 3:20-cv-00488-GCS Document 1 Filed 05/27/20 Page 1 of 5 Page ID #1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS
                                     BENTON DIVISION


THOMAS JOHNSON,                                     )
                                                    )
          Plaintiff,                                )    Case No.
                                                    )
vs.                                                 )
                                                    )    Massac County Circuit Court
JAMES A. McQUAGGE and                               )    Case No. 2020L2
CRETE CARRIER CORPORATION,                          )
                                                    )    JURY TRIAL DEMANDED
          Defendants.                               )

                                     NOTICE OF REMOVAL

          Defendant Crete Carrier Corporation, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

files this Notice for the Removal of the above entitled action to the United States District Court

for the Southern District of Illinois, Benton Division, and for grounds therefore respectfully

states:

A.        Venue is Proper in the United States District Court for the Southern District of
          Illinois, Benton Division.

          1.      The above-entitled action, now pending in the Massac County, Illinois Circuit

Court, is a civil action at law brought by Plaintiff, above-named, against Defendants to recover

damages.

          2.      The incident alleged by Plaintiff has arisen within the jurisdiction or boundaries

of the United States District Court, Southern District of Illinois, Benton Division.

          3.      Pursuant to 28 U.S.C. §1446(a), venue lies in the United States District Court for

the Southern District of Illinois, Benton Division, because Massac County, Illinois is within the

Southern District of Illinois, Benton Division.
     Case 3:20-cv-00488-GCS Document 1 Filed 05/27/20 Page 2 of 5 Page ID #2




B.      The Procedural Requirements for Removal are Satisfied.

        4.     The Complaint, which is attached hereto as part of Exhibit 1, was served upon

Defendant Crete Carrier Corporation on May 6, 2020 and, therefore, the time for filing this

Notice of Removal under 28 U.S.C. § 1446 has not yet expired.

        5.     Written notice of the filing of this Notice of Removal is being given to Plaintiff

and a copy of this Notice of Removal is being filed with the Massac County Clerk of Court

pursuant to 28 U.S.C. § 1446(d).

        6.     A copy of all known process, pleadings and orders from the state case are

attached collectively hereto as Exhibit 1 in accordance with 28 U.S.C. § 1446(a).

C.      There is Diversity Amongst the Parties.

        7.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a) and removal to this Court is proper pursuant to 28 U.S.C. §1441(b)(2) because none of

the Defendants are a citizen of this State, and there is complete diversity of citizenship between

all parties.

        8.     Upon information and belief, Plaintiff Thomas Johnson was at the time of the

commencement of this action, and has been ever since, a citizen and resident of Tennessee.

        9.     Upon information and belief, Defendant James McQuagge was at the time of the

commencement of this action, and has been ever since, a citizen and resident of Texas.

        10.    Defendant Crete Carrier Corporation is a corporation organized and existing

under the laws of the State of Nebraska, with its principal place of business in Lincoln,

Nebraska. Therefore, Defendant Crete Carrier Corporation is a citizen and/or resident of the

State of Nebraska.




                                                2
     Case 3:20-cv-00488-GCS Document 1 Filed 05/27/20 Page 3 of 5 Page ID #3




D.      The Amount in Controversy Exceeds $75,000.

        11.    The matter and amount in controversy in this action, exclusive of interest and

costs, exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00) as required by

28 U.S.C. § 1332(a).

        12.    “If removal of a civil action is sought on the basis of the jurisdiction conferred by

section 1332 (a), the sum demanded in good faith in the initial pleading shall be deemed to be the

amount in controversy, except that – (A) the notice of removal may assert the amount in

controversy if the initial pleading seeks – (ii) a money judgment, but the State practice either

does not permit demand for a specific sum or permits recovery of damages in excess of the

amount demanded.” 28 U.S.C. §1446(c)(2)(A)(ii).

        13.    In Illinois, a prayer for relief in an action for injury to the person shall not plead

ad damnum “except to the minimum extent necessary to comply with the circuit rules of

assignment where the claim is filed.” 735 ILCS 5/2-604.

        14.    Plaintiff alleges in his Complaint that he was caused to sustain injuries and

damages in excess of $50,000. See Exhibit 1.

        15.    “A removing party need not show that the plaintiff will prevail or collect more

than $75,000 if he does. The burden, rather, is to show what the plaintiff hopes to get out of the

litigation; if this exceeds the jurisdictional amount, then the case proceeds in federal court unless

a rule of law will keep the award under the threshold.” See e.g. Rising-Moore v. Red Roof Inns,

Inc., 435 F.3d 813, 816 (7th Cir. 2006).

        16.    Further, Plaintiff here alleges that he suffered injuries in an automobile accident

after being hit by a tractor-trailer, causing personal injuries. Specifically, Plaintiff has alleged

that, as a result of the accident, he “sustained severe and permanent injuries both internally and




                                                 3
     Case 3:20-cv-00488-GCS Document 1 Filed 05/27/20 Page 4 of 5 Page ID #4




externally, on numerous parts of his body and nervous system were injured and their functions

impaired and mental anguish; and he has in the past and will in the future continue to suffer

great pain and anguish; he has expended and will be compelled to expend large sums of money

for certain doctor, hospital, medical, and pharmaceutical expenses for the treatment of said

injuries and will be compelled to expend large sums of money in the future for the treatment of

his injuries; and he has lost and will in the future lose wages from his gainful employment and

he has been damaged in his future earning capacity.” See Exhibit 1.

E.      Consent of Served Defendants

        17.    Defendant has no knowledge or notice that Defendant James McQuagge has been

served with process in this case at the time of this Notice of Removal. See Massac County

Docket Sheet, attached hereto as Exhibit 2.

        18.    28 U.S.C. §1146(b)(2)(A) provides: “When a civil action is removed solely under

section 1441(a), all defendants who have been properly joined and served must join in or

consent to the removal of the action.” (emphasis added).

        19.    Because Defendant has no knowledge or information that Defendant James

McQuagge has been served with process in this case, Defendant James McQuagge need not

consent to this removal at this time.

        WHEREFORE, Defendant Crete Carrier Corporation prays that this Honorable Court

enter an Order causing said Cause No. 2020L2 of the Massac County, Illinois Circuit Court to be

removed to this Court for further proceedings, and that this Court take jurisdiction herein, and

make further orders as may be just and proper.




                                                 4
  Case 3:20-cv-00488-GCS Document 1 Filed 05/27/20 Page 5 of 5 Page ID #5




                                            /s/ Kevin L. Fritz
                                           Kevin L. Fritz         #6295633
                                           Alexandra C. Wells     #6330728
                                           LASHLY & BAER, P.C.
                                           714 Locust Street
                                           St. Louis, MO 63101
                                           (314) 621-2939 (Telephone)
                                           (314) 621-6844 (FAX)
                                           klfritz@lashlybaer.com
                                           awells@lashlybaer.com

                                           Attorneys for Defendant Crete Carrier Corporation

                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was filed electronically with the Clerk of
Court on May 27, 2020, to be served by operation of the Court’s electronic filing system upon:
Micah S. Summers, Walton Telken, LLC, 241 North Main Street, Edwardsville, IL 62025,
msummers@waltontelken.com, Attorneys for Plaintiff.


                                                    /s/ Kevin L. Fritz




                                              5
